DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2021 has been entered. 

Response to Amendment

The Amendments filed 09/14/2021 responsive to the Office Action filed 06/14/2021 has been entered. Specification and Claim 1 have been amended. Claims 1-6, 10, 12, 13, 16, 17, 19 and 20 are pending in this application.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy G. Mereness (Reg. no. 63,422) on 09/27/2021.
The application has been amended as follows:
Claim 10. (Currently Amended) The method according to claim 1, wherein the positioning member is completed by cobalt-chrome metal (22) so as to provide sealing of the mould.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  
With respect to claim 1, a primary reason why it is deemed novel and non-obvious over the prior art of record to a method for manufacture of a removable dental partial prosthesis as instantly claimed is that while the prior art (Fisker et al., US 2015/0250568 -of record) teaches said method comprising the following successive steps: 
a step of digitally modeling a prosthesis model (Pa [0011]), the prosthesis model representing the prosthesis to be produced and comprising a gum part and a tooth part (Pa [0011] and [0020]);

a step of producing the prosthesis, including at least successive sub-steps of: providing at least one artificial tooth, positioning the artificial tooth in an accommodation of the mould (Pa [0018]), assembling the mould, and casting a filling material in the mould (Pa [0019] and [0261]), 
wherein the mould if a partial prosthesis mould, the gum part and the tooth part each being partial (Pa [0076] and [0215]), 
it does not teach or show the mould having the claimed structures. Another prior art (Howe, US 2016/0100917-of record) teaches an apparatus for making a denture comprised of a top denture base mold, a bottom denture base mold, and a denture tooth mold (Pa [0036]), but does not teach the claimed positioning member comprising at least one support member configured to support a third an imprint of existing teeth, the support member formed of one or more plates and abutments, said plates and abutments mounted on and extending from a support plate, said plates and abutments presenting top surfaces that fit against correspondent lower surfaces of the third imprint of the existing teeth when assembled with the upper half-shell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742